Case 2:19-cv-11311-DPH-RSW ECF No. 33 filed 05/18/20          PageID.375    Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ROY A. DAY,

        Plaintiff,
                                               Case No. 19-11311
v.                                             HON. DENISE PAGE HOOD

GENERAL MOTORS COMPANY
and MARY T. BARRA,

     Defendants.
_________________________________________/

             ORDER DENYING PLAINTIFF’S EMERGENCY
      MOTION FOR REHEARING OR RECONSIDERATION [ECF No. 32]

I.      INTRODUCTION

        Pro se Plaintiff filed the instant cause of action on May 6, 2019, and filed an

amended complaint on May 29, 2019 (the “Amended Complaint”). On September 13,

2019, Defendants filed a Motion to Dismiss and a Motion to Change Venue. Plaintiff

filed a response to those motions, and he did not attempt to further amend – or seek

leave to amend – his Amended Complaint. On November 20, 2019, the Court granted

the Motion to Dismiss and dismissed Plaintiff’s cause of action. ECF Nos. 30, 31.

        On November 21, 2019, Plaintiff filed an Emergency Motion for Rehearing or

Reconsideration. ECF No. 32.

II.     LEGAL STANDARD
Case 2:19-cv-11311-DPH-RSW ECF No. 33 filed 05/18/20          PageID.376     Page 2 of 4




       In order to obtain reconsideration of a particular matter, the party bringing the

motion for reconsideration must: (1) demonstrate a palpable defect by which the Court

and the parties have been misled; and (2) demonstrate that “correcting the defect will

result in a different disposition of the case.” E.D. Mich. L.R. 7.1(h)(3). See also

Graham ex rel. Estate of Graham v. County of Washtenaw, 358 F.3d 377, 385 (6th

Cir. 2004); Aetna Cas. and Sur. Co. v. Dow Chemical Co., 44 F.Supp.2d 865, 866

(E.D. Mich. 1999); Kirkpatrick v. General Electric, 969 F.Supp. 457, 459 (E.D. Mich.

1997).

       A “palpable defect” is a “defect which is obvious, clear, unmistakable, manifest,

or plain.” Olson v. The Home Depot, 321 F.Supp.2d 872, 874 (E.D.Mich. 2004). The

movant must also demonstrate that the disposition of the case would be different if the

palpable defect were cured. E.D. Mich. L.R. 7.1(h)(3). Brown v. Walgreens Income

Protective Plan for Store Managers, No. 10-CV-14442, 2013 WL 1040530, at *1

(E.D. Mich. Mar. 15, 2013). “[T]he court will not grant motions for rehearing or

reconsideration that merely present the same issues ruled upon by the Court, either

expressly or by reasonable implication.” E.D. Mich. L.R. 7.1(h)(3).

III.   ANALYSIS

       Plaintiff argues that the Court engaged in piecemeal litigation because “[t]he

court did not address the issue that Plaintiff has a right to file an Amended


                                           2
Case 2:19-cv-11311-DPH-RSW ECF No. 33 filed 05/18/20           PageID.377     Page 3 of 4




“Class Action” Complaint.” ECF No. 32, PgID 364 (bold and underline in original).

Although Plaintiff referenced a right to file an amended class action complaint more

than once in his response brief, there was no argument regarding amendment of his

complaint set forth in the response brief that required resolution by the Court. For that

reason, the Court had no reason to address, and did not err when it did not address,

Plaintiff’s right to file an amended class action complaint in the November 20, 2019

Order.

      The docket reflects that Plaintiff did not file an amended class action complaint

at any time. And, as Plaintiff had filed an amended complaint as of right prior to

Defendants filing the Motion to Dismiss (and did not file an amended complaint in

response to the Motion to Dismiss), Plaintiff had to seek leave of the Court to file

another amendment to his complaint. Fed.R.Civ.P. 15(a)(2). By failing to file an

amended class action complaint – or seeking leave to file an amended class action

complaint – prior to the dismissal of his cause of action, Plaintiff waived his right to

file an amended class action complaint in the instant cause of action. Accordingly, the

Court rejects Plaintiff’s argument that there was any palpable defect with respect to

the filing of an amended class action complaint.

      The balance of Plaintiff’s Emergency Motion for Rehearing or Reconsideration

largely consists of regurgitated arguments previously set forth in his response to the


                                           3
Case 2:19-cv-11311-DPH-RSW ECF No. 33 filed 05/18/20          PageID.378      Page 4 of 4




Motion to Dismiss. Specifically, Plaintiff seeks to reargue Defendant Mary Barra’s

alleged: (a) breach of contract with Plaintiff; and (b) use of a shell corporate game to

“‘cunningly, deceptively and misleading[ly]’” (fraud) conceal and cover-up the

deficient electrical system to prevent a ‘recall’ to remedy the deficient electrical

system” in the General Motors Chevrolet Spark 1LT. As set forth above, “the court

will not grant motions for rehearing or reconsideration that merely present the same

issues ruled upon by the Court, either expressly or by reasonable implication.” E.D.

Mich. L.R. 7.1(h)(3).

      For the reasons stated above, the Court finds that Plaintiff has demonstrated no

palpable defect by which the Court and the parties were misled or how correcting any

defect would result in a different disposition of the case. See E.D. Mich. L.R.

7.1(h)(3). Accordingly, for all of the reasons stated above, Plaintiff’s Emergency

Motion for Reconsideration is denied.

V.    CONCLUSION

      For the reasons set forth above,

      IT IS ORDERED that Defendant’s Emergency Motion for Rehearing or

Reconsideration [ECF No. 32] is DENIED.


                                         s/Denise Page Hood
                                         United States District Court Judge
Dated: May 18, 2020
